DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed January 28th, 2022 has been entered. Claims 1-4, 6, 7, 11, 12, and 15 have been amended. Claims 5 and 17 have been cancelled. Claims 1-4, 6-16, and 18-20 are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (U.S. Patent No. 10230639) in, hereinafter Patil, in view of Ahn (U.S. Patent Publication No. 20170139594), hereinafter Ahn, in view of Chen (U.S. Patent No. 6772179), hereinafter Chen, and in further view of Baskins (U.S. Patent Publication No. 20020194184), hereinafter Baskins. 

Regarding claim 1, Patil teaches A method, comprising . . . storing, by the computer system, a multi-level tree data structure that is usable to perform key lookups of records of the database, wherein the multi-level tree data structure is stored in system memory as a plurality of subtree data structures each comprising a set of linked nodes that correspond to respective characters of keys inserted into the multi-level tree data structure, (in column 15 lines 63-65, Patil details a prefix tree, similar in fashion to the applicant’s description of a “trie” in paragraph 0017 of the specification. Patil teaches that "a prefix tree 270 comprises a plurality of linked nodes, including a root node, leaf nodes, and intermediate nodes." This plurality of linked nodes equivalent to a set of linked nodes detailed by the applicant. In column 18 lines 30-42, Patil describes a prefix tree divided into a plurality of subtrees, visualized in FIG. 5. These subtrees are stored in system memory, depicted in FIG. 6. Patil also specifies that these prefix trees and the index of prefixes associated with them are usable for a key lookup in column 28 lines 50-54: “utilizing the prefix index to locate a particular prefix array to search for a longest prefix match in the prefix table for a particular input key.”
wherein a given one of the plurality of subtree data structures is stored as a respective continuous block of information in system memory (in FIG 6 and in column 18 lines 30-50, Patil illustrates storing prefix entries for each "prefix tree" in a continuous “row 682” of memory "where the prefix entries for the nodes in the associated subtree are stored.” In FIG. 6, each “row 682” stores each subtree shown in FIG.5 in continuous memory.
and performing, by the computer system, a key lookup for a particular key, wherein the performing includes fetching . . . the respective continuous block for a first particular subtree data structure encompassing a particular range of levels in the multi-level tree data structure (Patil , in column 26 lines 17-29, details traversing and examining nodes of a subtree visualized in FIG. 7. FIG. 7 also shows how each subtree encompasses a range of levels detailed by the applicant, as each subtree contains nodes across a range of levels in the tree. As shown in figure 6, every subtree is stored in a continuous block in memory. Patil details accessing each node of a subtree: “If one of the nodes linked to the index node via its normal (non-index) edges is a longer prefix match for the input key, the logic proceeds to this linked node. The logic continues traversing down the normal edges of the subtree, if possible, to find longer and longer prefix matches, until no further matches can be found.” Patil also specifies that these prefix trees and the index of prefixes associated with them are usable for a key lookup in column 28 lines 50-54: “utilizing the prefix index to locate a particular prefix array to search for a longest prefix match in the prefix table for a particular input key”).
wherein the fetching is performed without accessing one or more other subtree data structures encompassing one or more levels within the particular range of levels (furthermore in column 26 lines 17-29, Patil specifies that when traversing “only the nodes under the subtree need be examined to find the longest prefix match, as the subtree division logic guarantees that the longest prefix match must be in the subtree.” In this way Patil details that the subtree is solely accessed in this traversal.
	However, Patil does not teach operating, by a computer system, a database . . .  into a system cache from the system memory . . . and wherein the continuous block for the first particular subtree data structure includes pointer information having data that specifies a memory size of a second particular subtree data structure.
operating, by a computer system, a database (in paragraph 0016, Ahn teaches hosting a “database system” with a “host computer” equivalent to a computing system, in conjunction with a “table indexer tree” to map incoming transmitted keys to an index).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Patil (directed to multi-level prefix tree stored in continuous memory utilized for key lookups), and Ahn (directed to utilizing an index tree in conjunction with operating a database) and arrived at a multi-level prefix tree stored in continuous memory utilized by a database for performant key lookups. One of ordinary skill in databases would be motivated to make such a combination so that the database system can “can balance and minimize collisions” during key lookups “more efficiently than a hash table” or other data structures (Ahn paragraph 0049).
	However, Patil in view of Ahn does not disclose into a system cache from the system memory . . . and wherein the continuous block for the first particular subtree data structure includes pointer information having data that specifies a memory size of a second particular subtree data structure. Patil teaches traversing a tree by loading a subtree but does not specifically mention the usage of a system cache in that process, nor pointer information that stores data that specifies a memory size.
However, in the same field of endeavor, Chen teaches the fetching of a tree into a system cache from the system memory (in column 5 line 63 - column 6 line 10 and in FIG 3A, Chen describes loading a tree stored in “main-memory” holding keys mapped to tuples in to a system cache and discusses cache behavior and optimizations including how many levels of cache misses are required to load all nodes of a tree). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Patil (directed to multi-level prefix tree stored in continuous memory utilized for key lookups), Ahn (directed to utilizing an index tree in conjunction with 
However, Patil in view of Ahn in view of Chen does not disclose and wherein the continuous block for the first particular subtree data structure includes pointer information having data that specifies a memory size of a second particular subtree data structure.
	However, in the same field of endeavor, Baskins discloses and wherein the continuous block for the first particular subtree data structure includes pointer information having data that specifies a memory size of a second particular subtree data structure (in paragraph 0013 and abstract, Baskins details a “digital tree” structure in which “nodes are preferably arranged in a hierarchical structure so that each interior or branch node forms the root of a subtree, pointing to one or more subsidiary nodes of the tree using a pointer construct.” This digital tree is considered equivalent to a trie detailed by the applicant. In paragraph 0026, Baskins discusses utilizing “unused pointer bits” to “ identify the existence of a specialized, auxiliary structure storing information about the target object, e.g., the tree or subtree.” In paragraph 0030, Baskins elaborates on this “auxiliary structure,” specifying it as an “object which contains ‘global’ information concerning a tree,” such as “the total population of the tree or the amount of memory which is currently used by the tree.” This “tree” is an elaboration on the “target object” identified as a “tree or subtree” in paragraph 0026 and is considered equivalent to a second subtree data structure. Furthermore, the “amount of memory which is currently used by the tree” is deemed equivalent to a memory size of a subtree. In paragraph 0043 of applicant’s specification, applicant details a “memory size indication” defining the claimed data in this limitation. Applicant states that this “memory size indication 325 may specify a number of cache lines that a subtrie 125 consumes 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Patil (directed to multi-level prefix tree stored in continuous memory utilized for key lookups), Ahn (directed to utilizing an index tree in conjunction with operating a database), Chen (directed to loading a tree structure from system memory into system cache), and Baskins (directed to pointer information storing memory sizes of subtrees) and arrived at a multi-level prefix tree stored in continuous memory utilized by a database for performant key lookups, implemented with pointers storing memory sizes. One of ordinary skill in databases would be motivated to make such a combination for the purpose of “eliminating redundant address data present in a conventional pointer and instead using these redundant address bits to provide information about the target object, e.g., interior or terminal (branch or leaf) node pointed to by the pointer, thereby allowing low population trees or nodes to be accessed faster and more directly” (Baskins paragraph 0025).

	Claim 11 is similarly rejected. See claim 1 for analysis.	

Regarding claim 2, as stated above, Patil in view of Ahn in view of Chen and in further view of Baskins teach the method of claim 1. Patil further teaches wherein the particular key corresponds to at least one node in the first particular subtree data structure and at least one node in the second particular subtree data structure (In FIG. 5, Patil details a tree divided into subtrees. In column 16 lines 34-38, Patil clarifies that some nodes have “next hop destinations such as ‘NHA’ or ‘NHP’” that “correspond to prefix entries.” In the tree of FIG. 5, the prefix entries follow the ‘NH’ naming conventions. The particular key ‘NH,’ corresponds to different nodes in different subtrees depending on the character appended to the key. For example, if “I” is appended to the key to produce “NHI,” it would correspond to node 418 of particular subtree 530.  If “E” is appended to the key to produce “NHE,” the key would correspond to node 410 of subtree 510).

Regarding claim 3, as stated above, Patil in view of Ahn in view of Chen and in further view of Baskins teach the method of claim 2. Patil further teaches wherein the pointer information identifies a location in the system memory where the continuous block for the second particular subtree data structure is stored (In FIG 7 and in column 26 lines 1-16, Patil details linking subtree index nodes with "index edges 710-740." These index edges link to the "index entry" for a root node of another subtree, this "index entry," as detailed above, in turn contains a pointer to the location of the subtree data as shown in FIG 6 and as specified by Patil in column 12 lines 55-58: “Each index entry includes a pointer or address for a memory location in the second memory where the prefix array 284 associated with that index entry is found.” An "index edge" linking to an "index entry" is equivalent to "pointer information that identifies" the location of the second subtree in memory. This “index edge” traverses from an “index entry” in the previous subtree which is itself a pointer to a memory location or the “continuous block” detailed by the applicant as shown in FIG. 6. This is considered functionally equivalent to a continuous block including pointer information for a second subtree).
	Regarding claim 4, as stated above, Patil in view of Ahn in view of Chen and in further view of the method of claim 3. Patil further teaches wherein the fetching is performed using the pointer information that is included in the continuous block for the first particular subtree data structure (In FIG 7 and in column 26 lines 1-16, Patil details linking subtree index nodes with "index edges 710-740." These index edges link to the "index entry" for a root node of another subtree. This "index entry," as detailed above, in turn contains a pointer to the location of the subtree data as shown in FIG 6. This "index edge" linking to an "index entry" is equivalent to "pointer information that identifies" the location of the second subtree in memory. This “index edge” traverses from an “index entry” in the previous subtree which is a pointer to the “the respective continuous block” as shown in FIG. 6. This is considered functionally equivalent to a continuous block including pointer information for a second subtree. Patil describes that “if one of these index nodes matches the input key, the tree 700 is traversed via the appropriate index edge to the matching index node.” Traversing to another subtree is equivalent to fetching that subtree.

Regarding claim 6, as stated above, Patil in view of Ahn in view of Chen and in further view of Baskins teach the method of claim 1. Chen further teaches: wherein the memory size indicates a number of cache lines the second particular subtree data structure consumes when stored in a system cache. (in column 5 line 63 - column 6 line 10 and in FIG 3A, Chen teaches the amount of cache misses a tree structure will have based on it consuming a cache line per node, and along with this the number of cache lines (Chen refers to lines as levels) the tree structure will consume when stored in the system cache: “As an example, consider a main-memory B.sup.+ -Tree holding 1000 keys where the cache line size is 64 bytes and the keys, child pointers, and tupleIDs are all four bytes. Limiting the node size to one cache line, the B.sup.+ -Tree will contain at least four levels. FIG. 3A illustrates a resulting cache behavior where the four cache misses cost a total of 600 cycles on an exemplary Compaq ES40-based machine”).


Regarding claim 8, as stated above, Patil in view of Ahn in view of Chen and in further view of Baskins teach the method of claim 1. Patil further teaches further comprising: updating, by the computer system, the multi-level tree data structure to include one or more nodes, wherein the updating includes modifying a particular one of the plurality of subtree data structures such that a particular range of levels encompassed by the particular subtree data structure is changed (in FIG 11 and in column 23 lines 47-55, Patil describes updating the tree by adding a new prefix node to the table:  “Block 1110 comprises creating a new prefix node for a new prefix that is being added to a prefix table. Block 1115 comprises locating the existing node within the prefix table whose prefix is the longest match for the new prefix. This node serves as an initial insertion point for the new node. Block 1125 comprises linking the new node to this longest matching node as a child of the longest matching node. In other words, the longest matching node is, at least initially, the parent of the new node.” In the case that the 'longest matching node' is at the lowest level of the subtree, inserting a new node as its child would increase the range of levels encompassed by the particular subtree.

claim 9, as stated above, Patil in view of Ahn in view of Chen and in further view of Baskins teach the method of claim 1. Patil further teaches performing the transaction, including generating the multi-level tree data structure such that nodes included in multi-level tree data structure correspond to characters of the set of keys, wherein the multi-level tree data structure is associated with the file (in column 28 lines 40-53, Patil teaches the generation of a prefix tree consisting of multiple levels and subtrees, storing prefixes that correspond to a set of input keys. Patil describes: “generating a prefix tree representing a prefix table, each prefix entry in the prefix table having a corresponding node in the prefix tree; dividing the prefix tree into non-overlapping subtrees; for each subtree of the subtrees: storing, within a prefix array for the subtree, a set of all prefix entries in the prefix table that correspond to nodes in the subtree; adding, to a prefix index, an entry comprising: a location at which the prefix array is stored and a prefix corresponding to a root node of the subtree, each subtree having a single root node; and utilizing the prefix index to locate a particular prefix array to search for a longest prefix match in the prefix table for a particular input key.” In column 4 lines 37-42, Patil specifies that this “prefix tree” is associated with “a prefix table that includes a prefix index and a plurality of associated prefix subsets.” This “prefix table” containing “prefix subsets” is equivalent to the file detailed by the applicant as including a set of records associated with a set of keys.
However, Patil does not teach wherein operating the database includes: receiving a request to perform a transaction that includes writing, to the database, a file that includes a set of records associated with a set of keys . . . 
However, in the same field of endeavor, Ahn teaches wherein operating the database includes: receiving a request to perform a transaction that includes writing, to the database, a file that includes a set of records associated with a set of keys . . . (in paragraph 0007, Ahn describes how a database can receive an “operation request” including an “update” query, which can affect a data set of keys stored in “flash memory storage” equivalent to a file: “the NoSQL DB 110 receives keys 115 and 110 finds a data set or a location of the data set for the keys 115 using an index 116”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Patil (directed to multi-level prefix tree stored in continuous memory utilized for key lookups), Ahn (directed to utilizing an index tree in conjunction with operating a database), Chen (directed to loading a tree structure from system memory into system cache), and Baskins (directed to pointer information storing memory sizes of subtrees) and arrived at a multi-level prefix tree stored in continuous memory utilized by a database for performant key lookups, implemented with pointers storing memory sizes. One of ordinary skill in databases would be motivated to make such a combination so that the database system can “can balance and minimize collisions” during key lookups “more efficiently than a hash table” or other data structures (Ahn paragraph 0049).

Regarding claim 10, as stated above, Patil in view of Ahn in view of Baskins teach the method of claim 1. Patil further teaches wherein the multi-level tree data structure is stored as a continuous block of information in the system memory (In FIG. 6 and column 18 lines 30-42, Patil illustrates storing prefix entries for each "prefix tree" in a continuous row of memory "where the prefix entries for the nodes in the associated subtree are stored." Patil specifies that “each index entry 682 includes a prefix 691 and an associated reference 692 to a memory.” In FIG. 6, each subtree is stored continuously in a “row”).

Regarding claim 12, as stated above, Pat Patil in view of Ahn in view of Chen and in further view of Baskins teach the medium of claim 11. Patil further teaches wherein pointer information identifies a location in the system memory where the continuous block of the second particular subtree data structure is stored (In FIG 7 and in column 26 lines 1-16, Patil details linking subtree index nodes with "index edges 710-740." These index edges link to the "index entry" for a root node of another subtree. This "index entry," as detailed above, in turn contains a pointer to the location of the subtree data as shown in FIG 6. This "index edge" linking to an "index entry" is equivalent to "pointer information that identifies" the location of the second subtree in memory. This “index edge” traverses from an “index entry” in the previous subtree which is a pointer to the “the respective continuous block” as shown in FIG. 6. This is considered functionally equivalent to a continuous block including pointer information for a second subtree. Patil describes that “if one of these index nodes matches the input key, the tree 700 is traversed via the appropriate index edge to the matching index node.” Traversing to another subtree is equivalent to accessing that subtree).

Regarding claim 13, as stated above, Patil in view of Ahn in view of Chen and in further view of Baskins teach the medium of claim 11. Patil further teaches: wherein the operations further comprise: updating the multi-level tree data structure to include a set of nodes, wherein the updating includes expanding the set of linked nodes of one of the plurality of subtree data structures to include one or more of the set of nodes (In column 23 lines 39-43, Patil describes “expanding” subtrees via addition of nodes: “the prefix tree is generated over time through addition, deletion, and other manipulation operations. These manipulation operations may require expanding, creating, or deleting subtrees, and then updating the working representation to reflect any changes.” He further describes the exact process for adding a new node to a subtree in column 24 lines 27-35: “Block 1155 may comprise, for instance, determining whether a prefix array and/or a data unit in which the prefix array is stored has capacity to store the prefix entry for the new node. If there is room for the new node, then it is added to subtree for the parent node in block 1160”).

claim 14, as stated above, Patil in view of Ahn in view of Chen and in further view of Baskins teach the medium of claim 11. Patil further teaches wherein the operations further comprise: updating the multi-level tree data structure to include a set of nodes, wherein the updating includes splitting one of the plurality of subtree data structures into two or more subtree data structures (in column 25 lines 18-28, Patil specifies that a subtree may be split to add a new node: “In an embodiment, adding a node may involve splitting a subtree into two subtrees. As part of the addition operation, subtrees adjacent to the two subtrees may be analyzed to determine whether any of the adjacent subtrees may be merged with either of the two subtrees created during the splitting of the original subtree.”

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Ahn in view of Chen in view of Baskins and in further view of Brady (U.S. Patent No. 5355478), hereinafter Brady.

Regarding claim 7, as stated above Patil in view of Ahn in view of Chen and in further view of Baskins teach the method of claim 1. However, Patil in view of Ahn does not teach wherein a memory size of the respective continuous block for the given subtree data structure does not exceed a memory size of a system cache.
However, in the same field of endeavor, Brady teaches wherein a memory size of the respective continuous block for the given subtree data structure does not exceed a memory size of a system cache (in column 12 lines 36-39, Brady discusses the scenario that if a tree cannot be held within a cache, to hold the maximum size tree (as in a subtree of the original tree) that can fit: "If the size of the tree exceeds cache capacity, then the tournament sort is usually accomplished by using the maximum size tree that can fit and then merging the resulting sort 'runs'").
.

Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Baskins and in further view of Chen.
	
	Regarding claim 15, Patil teaches a method, comprising: storing, by a computer system in system memory, a tree data structure comprising a plurality of subtree data structures (in column 18 lines 30-42 Patil describes a prefix tree divided into a plurality subtrees, visualized in FIG. 5. In FIG 7 and column 26 lines 1-16) 
and performing, by the computer system using the tree data structure, a key range lookup that includes traversing the particular branch, wherein the performing includes loading the second subtree data structure . . . using the pointer information included in the first subtree data structure (Patil details traversing this prefix tree utilizing the “index edges,” or connections between subtrees, to find the “longest prefix match” for a given key, equivalent to a key lookup (column 26 lines 1-16):"To locate a longest prefix match, the root node is first visited. Index nodes linked to the root node are located using index edges 710-740. If one of these index nodes matches the input key, the tree 700 is 
However, Patil does not teach: wherein a first subtree data structure that is connected to a second subtree data structure as part of a particular branch of the tree data structure includes pointer information having data that specifies a memory size of the second subtree data structure and a location in the system memory where the second subtree data structure is stored and . . . into a system cache. Patil teaches traversing a tree by loading a subtree but does not specifically mention the usage of a system cache in that process. Patil also teaches a subtree, but does not specify pointer information identifying a memory size of a second subtree. 
However, in the same field of endeavor, Baskins discloses wherein a first subtree data structure that is connected to a second subtree data structure as part of a particular branch of the tree data structure includes pointer information having data that specifies a memory size of the second subtree data structure and a location in the system memory where the second subtree data structure is stored (in paragraph 0013 and abstract, Baskins details a “digital tree” structure in which “nodes are preferably arranged in a hierarchical structure so that each interior or branch node forms the root of a subtree, pointing to one or more subsidiary nodes of the tree using a pointer construct.” This digital tree is considered equivalent to a trie detailed by the applicant. In paragraph 0026, Baskins discusses utilizing “unused pointer bits” to “ identify the existence of a specialized, auxiliary structure storing information about the target object, e.g., the tree or subtree.” In paragraph 0030, Baskins specifies that a “root pointer” to a tree or subtree may point to this object that “contains information such as the total population of the tree or the amount of memory which is currently used by the tree.” In FIG. 5 and paragraphs 0038-0044, Baskins elaborates on this structure, stating that it stores a “total population” of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Patil (directed to multi-level prefix tree stored in continuous memory utilized for key lookups) and Baskins (directed to pointer information storing memory sizes of subtrees) and arrived at a multi-level prefix tree stored in continuous memory utilized by a database for performant key lookups, implemented with pointers storing memory sizes. One of ordinary skill in databases would be motivated to make such a combination for the purpose of “eliminating redundant address data present in a conventional pointer and instead using these redundant address bits to provide information about the target object, e.g., interior or terminal (branch or leaf) node pointed to by the pointer, thereby allowing low population trees or nodes to be accessed faster and more directly” (Baskins paragraph 0025).
However, Patil in view of Baskins does not disclose the fetching of a tree into a system cache.
However, in the same field of endeavor, Chen teaches the fetching of a tree into a system cache (in column 5 line 63 - column 6 line 10 and in FIG 3A, Chen describes loading a tree stored in “main-memory” holding keys mapped to tuples in to a system cache and discusses cache behavior and optimizations including how many levels of cache misses are required to load all nodes of a tree). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Patil (directed to multi-level prefix tree stored in 

Regarding claim 16, as stated above, Patil in view of Baskins in view of Chen teaches the method of claim 15. Patil further teaches wherein the pointer information further identifies a location in the system memory where a third subtree data structure is stored, and wherein the first subtree data structure is connected to the third subtree data structure as part of another particular branch of the tree data structure (In FIG. 7, Patil details connections from a first subtree (the root node) to several other subtrees that are delineated in FIG.6. If the root node 402 is considered the root of the first subtree, the connection 710 can be considered a connection to the second subtree having root node 408, and the connection 730 can be considered a connection to a third subtree having root node 420. This third subtree is part of a different branch of the tree structure, as it stems from the right child node of the root node of the tree, while the “second subtree” of root node 408 stems from the left child node of the root node of the tree).

Regarding claim 19, as stated above, Patil in view of Baskins in view of Chen teaches the method of claim 15. Patil further teaches further comprising: updating the tree data structure to include a set of nodes, wherein the updating results in the tree data structure including one or more additional subtree data structures (in column 24 lines 54-67, Patil details that when adding a new node, one scenario would be to create a new subtree for that new node: “if room is not available in any child's creating a new subtree for the new node. Creating this new subtree includes creating a new prefix array to store the new prefix entry and creating a new index entry in the prefix index that corresponds to the new prefix and points to the newly allocated location at which new prefix array is stored. In instances where the new node was inserted between existing nodes, block 1175 may further comprise transferring the children nodes of the new node to the new subtree by, for instance, moving their prefix entries to the new prefix array”).

Regarding claim 20, as stated above, Patil in view of Baskins in view of Chen teaches the method of claim 15. Patil further teaches wherein the tree data structure is not stored as one continuous block of information in the system memory (In FIG 3, Patil details an example tree (different from the example of FIG 4, 5, and 7) that is stored in non-continuous memory, as evidenced that memory addresses 0x02 and 0x06 are empty, unlike in FIG.6 where each consecutive memory address stores each subtree).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view Baskins in view of Chen, and in further view of Brady.

Regarding claim 18, as stated above, Patil in view of Baskins in view of Chen teaches the method of claim 15. However, Patil in view of Baskins in view of Chen does not teach wherein a memory size of the tree data structure does not permit the tree data structure to be loaded entirely into the system cache, and wherein a memory size of a given one of the plurality of subtree data structures permits the given subtree data structure to be loaded entirely into the system cache.
wherein a memory size of the tree data structure does not permit the tree data structure to be loaded entirely into the system cache (in column 7 lines 1-7, Brady details a tree in that descending a level of a tree (from parent to child) would result in a cache miss, resulting in the tree data structure not being able to held entirely in system cache: "The parent is never closer than about half-way to the root node from the child node. Thus, except for the root and its immediate children and grandchildren, the parent is in a different cache line from the child. This inevitably suggests that almost every parent node access is a cache miss if the entire tree does not fit in cache”).
and wherein a memory size of a given one of the plurality of subtree data structures permits the given subtree data structure to be loaded entirely into the system cache (in column 12 lines 36-39, Brady discusses the scenario that if a tree cannot be held within a cache, to hold the maximum size tree (as in a subtree of the original tree) that can fit: "If the size of the tree exceeds cache capacity, then the tournament sort is usually accomplished by using the maximum size tree that can fit and then merging the resulting sort 'runs'").
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Patil (directed to multi-level prefix tree stored in continuous memory utilized for key lookups), Baskins (directed to pointer information storing memory sizes of subtrees), Chen (directed to loading a tree structure into system cache),  and Brady (directed to fitting a subtree into a system cache) and arrived at a multi-level prefix tree stored in continuous memory and a system cache (in certain situations and for only a subtree) utilized by a database for performant key lookups. One of ordinary skill in databases would be motivated to make such a combination “to minimize or completely avoid cache misses” (Brady column 3 lines 47-48).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571)272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169